NO. 07-02-0389-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                 DECEMBER 3, 2003

                         ______________________________


                        VINCE LEE SIMNACHER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

                  FROM THE COUNTY COURT OF LAMB COUNTY;

                 NO. 13,563; HONORABLE DANNY BYERS, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1


      On June 25, 2002, after a bench trial, appellant Vince Lee Simnacher was found

guilty of the offense of driving while intoxicated and his punishment was assessed at 180

days confinement in the Lamb County Jail, probated under community supervision for a

period of 730 days. An appeal from that conviction was timely perfected and the clerk’s



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
and reporter’s records were filed with this court. However, no further action has been

taken by this court or by the parties in connection with the appeal.


       We have now been furnished with a suggestion of death by the State with a certified

copy of a death certificate attached showing that appellant was killed on October 10, 2003.

The death of appellant during the pendency of his appeal deprives this court of jurisdiction.

See Vargas v. State, 659 S.W.2d 422 (Tex. Crim. App. 1983).


       Because of the lack of jurisdiction to enter any other order, this appeal must be, and

is hereby, permanently abated and no further proceedings in this court or the court below

may be taken. See id. at 423.


       It is so ordered.


                                                  John T. Boyd
                                                  Senior Justice

Do not publish.




                                             2